Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/21 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	In the claims:
 	Non-elected without traverse claims 13 and 15-20 have been rejoined.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record including USPN 20050033237 neither teaches nor renders obvious each claim limitation including coupling a fitting into a mold; securing together the fitting and insert via threads; inserting a component into an opening of the fitting such that part of the component is disposed outside of the opening of the fitting, and the component is used to form the at least one channel within the substrate; molding at least one material to the component and the insert to form the substrate; and removing the fitting from the insert while the insert remains molded to the substrate.
 	Regarding claim 21, the prior art of record including USPN 20050033237 neither teaches nor renders obvious each claim limitation including coupling a fitting into a mold; securing together the fitting and insert via threads; inserting a component into an opening of the fitting such that part of the component is disposed outside of the opening of the fitting, and the component is used to form the at least one channel within the substrate; molding at least one material directly to the component and the insert to form the substrate; inserting the component through a hole of the insert such that part of the component is disposed outside of the hole of the insert; removing the fitting from the insert while the insert remains molded to the substrate; and removing the component from the substrate thereby forming the at least one channel in the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDMUND H LEE/Primary Examiner, Art Unit 1744